UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7468


ANDRES JAVIER SANCHEZ,

                Plaintiff - Appellant,

          v.

DOMINIC MCLAIN; ROGER EDWARDS,

                Defendants – Appellees,

          and

CHARLES FELTS, Warden; KEVIN THOMPSON; K. M. WHITE; HARRELL
WATTS,

                Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:07-cv-00355)


Submitted:   March 15, 2012                 Decided:   April 4, 2012


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andres Javier Sanchez, Appellant Pro Se.             J. Christopher
Krivonyak, Assistant United States Attorney,       Charleston, West
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Andres       Javier       Sanchez       appeals     from       the    district

court’s    amended       judgment      order      denying     his    summary      judgment

motions,    denying       Defendants’        motion    in     limine       as    moot,   and

granting Defendants’ motion to dismiss or, in the alternative,

for    summary    judgment,      on    his    claims      against    them,       which   the

district court construed as claims brought pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388    (1971),     and    the    Federal       Tort    Claims       Act,    28    U.S.C.A.

§§ 2671-2680 (West 2006 & Supp. 2011).                        We have reviewed the

record and find no reversible error.                   Accordingly, we affirm the

district court’s amended judgment order.                    See Sanchez v. McLain,

No. 5:07-cv-00355 (S.D. W. Va. Oct. 6, 2011).                        We dispense with

oral    argument     because         the    facts   and     legal    contentions         are

adequately       presented      in    the    materials      before     the       court   and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              3